

Exhibit 10(w)







NORTHROP GRUMMAN
SAVINGS EXCESS PLAN




(Amended and Restated Effective as of January 1, 2013)















































--------------------------------------------------------------------------------




TABLE OF CONTENTS


INTRODUCTION
2
ARTICLE I DEFINITIONS
2
1.1
Definitions
2
ARTICLE II PARTICIPATION
6
2.1
In General
6
2.2
Disputes as to Employment Status
6
ARTICLE III DEFERRAL ELECTIONS
7
3.1
Elections to Defer Eligible Compensation
7
3.2
Contribution Amounts
7
3.3
Crediting of Deferrals
8
3.4
Maximum Contributions
8
3.5
Investment Elections
8
3.6
Investment Return Not Guaranteed
9
ARTICLE IV ACCOUNTS
9
4.1
Accounts
9
4.2
Valuation of Accounts
9
4.3
Use of a Trust
10
ARTICLE V VESTING AND FORFEITURES
10
5.1
In General
10
5.2
Exceptions
10
ARTICLE VI DISTRIBUTION
11
6.1
Distribution Rules for Non-RAC Amounts
11
6.2
Distribution Rules for RAC Subaccount
12
6.3
Effect of Taxation
12
6.4
Permitted Delays
12
6.5
Payments Not Received At Death
12
6.6
Inability to Locate Participant
12
6.7
Committee Rules
13
ARTICLE VII AMINISTRATION
13
7.1
Committees
13
7.2
Committee Action
13
7.3
Powers and Duties of the Administrative Committee
14
7.4
Powers and Duties of the Investment Committee
14
7.5
Construction and Interpretation
15
7.6
Information
15
7.7
Committee Compensation, Expenses and Indemnity
15
7.8
Disputes
15
ARTICLE VIII MISCELLANEOUS
16
8.1
Unsecured General Creditor
16
8.2
Restriction Against Assignment
16


i



--------------------------------------------------------------------------------




8.3
Restriction Against Double Payment
17
8.4
Withholding
17
8.5
Amendment, Modification, Suspension or Termination
17
8.6
Governing Law
18
8.7
Receipt and Release
18
8.8
Payments on Behalf of Persons Under Incapacity
18
8.9
Limitation of Rights and Employment Relationship
18
8.10
Headings
18
8.11
Liabilities Transferred to HII
18
APPENDIX A - 2005 TRANSITION RELIEF
1
A.1
Cash-Out
1
A.2
Elections
1
A.3
Key Employees
1
APPENDIX B - DISTRIBUTION RULES FOR PRE-2005 ACCOUNTS
1
B.1
Distribution of Contributions
1
APPENDIX C - MERGED PLANS
1
C.1
Plan Mergers
1
C.2
Merged Plans - General Rule
1
APPENDIX D - COMMITTEES AND APPOINTMENTS
1






ii



--------------------------------------------------------------------------------




INTRODUCTION
The Northrop Grumman Savings Excess Plan (the "Plan") was last amended and
restated effective as of November 9, 2012. This restatement amends that version
of the Plan, and is effective January 1, 2013 and includes changes that apply to
amounts earned and vested under the Plan prior to 2005.
Northrop Grumman Corporation (the "Company") established this Plan for
participants in the Northrop Grumman Savings Plan who exceed the limits under
sections 401(a)(17) or 415(c) of the Internal Revenue Code. This Plan is
intended (1) to comply with section 409A of the Internal Revenue Code, as
amended (the "Code") and official guidance issued thereunder (except with
respect to amounts covered by Appendix B), and (2) to be "a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees" within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.
ARTICLE I

DEFINITIONS
1.1
Definitions

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.
(a)    "Account" shall mean the recordkeeping account set up for each
Participant to keep track of amounts to his or her credit.
(b)    "Administrative Committee" means the committee in charge of Plan
administration, as described in Article VII.
(c)    "Affiliated Companies" shall mean the Company and any entity affiliated
with the Company under Code sections 414(b) or (c).
(d)    "Base Salary" shall mean a Participant's annual base salary, excluding
bonuses, commissions, incentive and all other remuneration for services rendered
to the Affiliated Companies and prior to reduction for any salary contributions
to a plan established pursuant to section 125 of the Code or qualified pursuant
to section 401(k) of the Code.
(e)    "Basic Contributions" shall have the same meaning as that term is defined
in the NGSP.
(f)    "Beneficiary" or "Beneficiaries" shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a

2



--------------------------------------------------------------------------------




Participant in accordance with procedures established by the Administrative
Committee to receive the benefits specified hereunder in the event of the
Participant's death.
(1)    No Beneficiary designation shall become effective until it is filed with
the Administrative Committee.
(2)    Any designation shall be revocable at any time through a written
instrument filed by the Participant with the Administrative Committee with or
without the consent of the previous Beneficiary.
No designation of a Beneficiary other than the Participant's spouse shall be
valid unless consented to in writing by such spouse. If there is no such
designation or if there is no surviving designated Beneficiary, then the
Participant's surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant's estate (which shall include either the
Participant's probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant's estate
duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant's death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Administrative Committee that they are
legally entitled to receive the benefits specified hereunder. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Plan, the Administrative Committee and the Company. Effective January 1,
2007, a Participant will automatically revoke a designation of a spouse as
primary beneficiary upon the dissolution of their marriage.
(3)    In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead be paid (a) to that person's living
parent(s) to act as custodian, (b) if that person's parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (c) if
no parent of that person is then living, to a custodian selected by the
Administrative Committee to hold the funds for the minor under the Uniform
Transfers or Gifts to Minors Act in effect in the jurisdiction in which the
minor resides. If no parent is living and the Administrative Committee decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Plan, the Administrative Committee and the
Company.
(4)    Payment by the Affiliated Companies pursuant to any unrevoked Beneficiary
designation, or to the Participant's estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of the
Affiliated Companies.
(g)    "Board" shall mean the Board of Directors of the Company.

3



--------------------------------------------------------------------------------




(h)    "Bonuses" shall mean the bonuses earned under the Company's formal
incentive plans as defined by the Administrative Committee.
(i)    "Code" shall mean the Internal Revenue Code of 1986, as amended.
(j)    "Committees" shall mean the Committees appointed as provided in Article
VII.
(k)    "Company" shall mean Northrop Grumman Corporation and any successor.
(l)    "Company Contributions" shall mean contributions by the Company to a
Participant's Account.
(m)    "Compensation" shall be Compensation as defined by Section 5.01 of the
NGSP.
(n)    "Disability" or "Disabled" shall mean the Participant's inability to
perform each and every duty of his or her occupation or position of employment
due to illness or injury as determined in the sole and absolute discretion of
the Administrative Committee.
(o)    "Eligible Compensation" shall mean (1) Compensation prior to January 1,
2009, and (2) after 2008, Base Salary and Bonuses, reduced by the amount of any
deferrals made from such amounts under the Northrop Grumman Deferred
Compensation Plan.
(p)    "Eligible Employee" shall mean any Employee who meets the following
conditions:
(1)    he or she is eligible to participate in the NGSP;
(2)    he or she is classified by the Affiliated Companies as an Employee and
not as an independent contractor; and
(3)    he or she meets any additional eligibility criteria set by the
Administrative Committee.
Additional eligibility criteria established by the Administrative Committee may
include specifying classifications of Employees who are eligible to participate
and the date as of which various groups of Employees will be eligible to
participate. This includes, for example, Administrative Committee authority to
delay eligibility for employees of newly acquired companies who become
Employees.
(q)    "Employee" shall mean any common law employee of the Affiliated Companies
who is classified as an employee by the Affiliated Companies.
(r)    "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

4



--------------------------------------------------------------------------------




(s)    "Investment Committee" means the committee in charge of investment
aspects of the Plan, as described in Article VII.
(t)    "Key Employee" means an employee treated as a "specified employee" under
Code section 409A(a)(2)(B)(i) of the Company or the Affiliated Companies (i.e.,
a key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof)) if the Company's or an Affiliated Company's stock is publicly
traded on an established securities market or otherwise. The Company shall
determine in accordance with a uniform Company policy which Participants are Key
Employees as of each December 31 in accordance with IRS regulations or other
guidance under Code section 409A, provided that in determining the compensation
of individuals for this purpose, the definition of compensation in Treas. Reg.
§ 1.415(c)-2(d)(3) shall be used. Such determination shall be effective for the
twelve (12) month period commencing on April 1 of the following year.
(u)    "NGSP" means the Northrop Grumman Savings Plan.
(v)    "Open Enrollment Period" means the period designated by the
Administrative Committee for electing deferrals for the following Plan Year.
(w)    "Participant" shall mean any Eligible Employee who participates in this
Plan in accordance with Article II or any Employee who is a RAC Participant.
(x)    "Payment Date" shall mean:
(1)    for distributions upon early termination under Section B.1(a), a date
after the end of the month in which termination of employment occurs; and
(2)    for distributions after Retirement, Disability or death under Section
B.1(b), a date after the end of the month in which occurs Retirement, the
determination of Disability by the Administrative Committee, or the notification
of the Administrative Committee of the Participant's death (or later
qualification of the Beneficiary or Beneficiaries), as applicable.


The exact date in each case will be determined by the Administrative Committee
to allow time for administrative processing.
(y)    "Plan" shall be the Northrop Grumman Savings Excess Plan.
(z)    "Plan Year" shall be the calendar year.
(aa)    "RAC Contributions" shall mean the Company contributions under Section
3.2(b)(2).
(bb)    "RAC Participant" shall mean an Employee who is eligible to participate
in the NGSP, receives Retirement Account Contributions under the NGSP, and is
classified by the Affiliated Companies as an Employee and not as an independent
contractor. Notwithstanding the foregoing, an Employee who becomes eligible to
participate in the Officers Supplemental Executive Retirement Program II ("OSERP
II") under the Northrop Grumman Supplemental Plan 2 shall immediately cease to
be eligible for RAC Contributions.

5



--------------------------------------------------------------------------------




(cc)    "RAC Subaccount" shall mean the portion of a Participant's Account made
up of RAC Contributions and earnings thereon.
(dd)    "Retirement" shall mean termination of employment with the Affiliated
Companies after reaching age 55.
(ee)    "Separation from Service" or "Separates from Service" or "Separating
from Service" means a "separation from service" within the meaning of Code
section 409A.


ARTICLE II

PARTICIPATION
2.1
In General

(a)    An Eligible Employee may become a Participant by complying with the
procedures established by the Administrative Committee for enrolling in the
Plan. Anyone who becomes an Eligible Employee will be entitled to become a
Participant during an Open Enrollment Period.
(b)    A RAC Participant will become a Participant when RAC Contributions are
first made to his or her RAC Subaccount.
(c)    An individual will cease to be a Participant when he or she no longer has
a positive balance to his or her Account under the Plan.
2.2
Disputes as to Employment Status

(a)    Because there may be disputes about an individual's proper status as an
Employee or non-Employee, this Section describes how such disputes are to be
handled with respect to Plan participation.
(b)    The Affiliated Companies will make the initial determination of an
individual's employment status.
(1)    If an individual is not treated by the Affiliated Companies as a common
law employee, then the Plan will not consider the individual to be an "Eligible
Employee" and he or she will not be entitled to participate in the Plan.
(2)    This will be so even if the individual is told he or she is entitled to
participate in the Plan and given a summary of the plan and enrollment forms or
other actions are taken indicating that he or she may participate.
(c)    Disputes may arise as to an individual's employment status. As part of
the resolution of the dispute, an individual's status may be changed by the
Affiliated Companies from non-Employee to Employee. Such Employees are not
Eligible Employees and will not be entitled to participate in the Plan.

6



--------------------------------------------------------------------------------








ARTICLE III

DEFERRAL ELECTIONS
3.1
Elections to Defer Eligible Compensation

(a)    Timing. An Eligible Employee who meets the requirements of Section 2.1(a)
may elect to defer Eligible Compensation earned in a Plan Year by filing an
election in the Open Enrollment Period for the Plan Year. An election to
participate for a Plan Year is irrevocable.
(b)    Election Rules. An Eligible Employee's election may be made in writing,
electronically, or as otherwise specified by the Administrative Committee. Such
election shall specify the Eligible Employee's rate of deferral for
contributions to the Plan, which shall be between 1% and 75%, and shall address
distribution of the deferred amounts as described in Section 6.1. All elections
must be made in accordance with the rules, procedures and forms provided by the
Administrative Committee. The Administrative Committee may change the rules,
procedures and forms from time to time and without prior notice to Participants.
(c)    Cancellation of Election. If a Participant becomes disabled (as defined
under Code section 409A) during a Plan Year, his deferral election for such Plan
Year shall be cancelled.
3.2
Contribution Amounts

(a)    Participant Contributions. An Eligible Employee's contributions under the
Plan for a Plan Year will begin once his or her Compensation for the Plan Year
exceeds the Code section 401(a)(17) limit for the Plan Year. The Participant's
elected deferral percentage will be applied to his or her Eligible Compensation
for the balance of the Plan Year.
(b)    Company Contributions. The Company will make Company Contributions to a
Participant's Account as provided in (1), (2) and (3) below.
(1)    Matching Contributions. The Company will make a Company Contribution
equal to the matching contribution rate for which the Participant is eligible
under the NGSP for the Plan Year multiplied by the amount of the Participant's
contributions under subsection (a).
(2)    RAC Contributions. Effective July 1, 2008, the Company will make RAC
Contributions equal to a percentage of a RAC Participant's Compensation for a
Plan Year in excess of the Code section 401(a)(17) limit. The percentage used to
calculate a RAC Participant's contribution for a Plan Year shall be based on the
RAC Participant's age on the last day of the Plan Year as follows:
(i)    Three percent if not yet age 35.
(ii)    Four percent if 35 or older, but not yet 50.

7



--------------------------------------------------------------------------------




(iii)    Five percent if age 50 or older.
(3)    Make-Up Contributions for Contribution Limitation. If an Eligible
Employee's Basic Contributions under the NGSP for a Plan Year are limited by the
Code section 415(c) contribution limit before the Eligible Employee's Basic
Contributions under the NGSP are limited by the Code section 401(a)(17)
compensation limit, the Company will make a Company Contribution equal to the
amount of matching contributions for which the Eligible Employee would have been
eligible under the NGSP were Code section 415(c) not applied, reduced by the
actual amount of matching contributions made for the Plan Year under the NGSP.
3.3    Crediting of Deferrals
Amounts deferred by a Participant under the Plan shall be credited to the
Participant's Account as soon as practicable after the amounts would have
otherwise been paid to the Participant. Company contributions other than those
under Section 3.2(b)(3) will be credited to Accounts as soon as practicable
after each payroll cycle in which they accrue. Company contributions under
Section 3.2(b)(3) will be credited to Accounts as soon as practicable after each
Plan Year.
3.4
Maximum Contributions

Effective January 1, 2011, the total amount of contributions under Sections
3.2(a) and (b) made to the Plan on behalf of each Corporate Policy Council
member ("CPC Participant") shall not exceed $5 million (the "Lifetime Cap"). The
following items will not count toward the Lifetime Cap: (a) investment gains or
earnings, and (b) amounts originally contributed to other plans that have been
or are merged into the Plan. Notwithstanding the foregoing, Company
Contributions shall continue to be made to a CPC Participant's Account until the
end of the Plan Year in which the CPC Participant reaches the Lifetime Cap, and
any deferral election made by a CPC Participant that is irrevocable under Code
section 409A on the date the Lifetime Cap is reached shall remain effective.
3.5
Investment Elections

(a)    The Investment Committee will establish a number of different investment
funds or other investment options for the Plan. The Investment Committee may
change the funds or other investment options from time to time, without prior
notice to Participants.
(b)    Participants may elect how their future contributions and existing
Account balances will be deemed invested in the various investment funds and may
change their elections from time to time. If a Participant does not elect how
future contributions will be deemed invested, contributions will be deemed
invested in the qualified default investment alternative ("QDIA") that applies
to the Participant under the NGSP.
(c)    The deemed investments for a RAC Participant's RAC Subaccount must be the
same as the deemed investments for the RAC Participant's Company contributions
under Section 3.2(b)(1).

8



--------------------------------------------------------------------------------




(d)    Selections of investments, changes and transfers must be made according
to the rules and procedures of the Administrative Committee.
(1)    The Administrative Committee may prescribe rules that may include, among
other matters, limitations on the amounts that may be transferred and procedures
for electing transfers.
(2)    The Administrative Committee may prescribe valuation rules for purposes
of investment elections and transfers. Such rules may, in the Administrative
Committee's discretion, use averaging methods to determine values and accrue
estimated expenses. The Administrative Committee may change the methods it uses
for valuation from time to time.
(3)    The Administrative Committee may prescribe the periods and frequency with
which Participants may change deemed investment elections and make transfers.
(4)    The Administrative Committee may change its rules and procedures from
time to time and without prior notice to Participants.
(e)    Effective January 13, 2011, Participant investment elections involving a
Company stock investment fund (e.g., transfers into or out of the fund) may be
restricted, including in accordance with Company policies generally applicable
to employee transactions in Company stock.
3.6
Investment Return Not Guaranteed

Investment performance under the Plan is not guaranteed at any level.
Participants may lose all or a portion of their contributions due to poor
investment performance.




ARTICLE IV

ACCOUNTS
4.1
Accounts

The Administrative Committee shall establish and maintain a recordkeeping
Account for each Participant under the Plan.
4.2
Valuation of Accounts

The valuation of Participants' recordkeeping Accounts will reflect earnings,
losses, expenses and distributions, and will be made in accordance with the
rules and procedures of the Administrative Committee.
(a)    The Administrative Committee may set regular valuation dates and times
and also use special valuation dates and times and procedures from time to time
under unusual circumstances and to protect the financial integrity of the Plan.

9



--------------------------------------------------------------------------------




(b)    The Administrative Committee may use averaging methods to determine
values and accrue estimated expenses.
(c)    The Administrative Committee may change its valuation rules and
procedures from time to time and without prior notice to Participants.
4.3
Use of a Trust

The Company may set up a trust to hold any assets or insurance policies that it
may use in meeting its obligations under the Plan. Any trust set up will be a
rabbi trust and any assets placed in the trust shall continue for all purposes
to be part of the general assets of the Company and shall be available to its
general creditors in the event of the Company's bankruptcy or insolvency.


ARTICLE V

VESTING AND FORFEITURES
5.1
In General

A Participant's interest in his or her Account will be nonforfeitable, subject
to the exceptions in Section 5.2.
5.2
Exceptions

The following exceptions apply to the vesting rule:
(a)    A RAC Participant shall become vested in his RAC Subaccount upon
completing three years of service. For this purpose, years of service shall be
calculated in the same manner as for purposes of determining vesting in
Retirement Account Contributions under the NGSP (including the treatment of a
break in service).
(b)    A Participant whose original date of hire with the Affiliated Companies
is after April 30, 2012 shall become vested in his Company matching
contributions under Section 3.2(b)(1) and (3) and earnings thereon upon
completing three years of service. For this purpose, years of service shall be
calculated in the same manner as for purposes of determining vesting in
Retirement Account Contributions under the NGSP (including the treatment of a
break in service).
(c)    Forfeitures on account of a lost payee. See Section 6.6.
(d)    Forfeitures under an escheat law.
(e)    Recapture of amounts improperly credited to a Participant's Account or
improperly paid to or with respect to a Participant.
(f)    Expenses charged to a Participant's Account.

10



--------------------------------------------------------------------------------




(g)    Investment losses.


ARTICLE VI

DISTRIBUTIONS
6.1
Distribution Rules for Non-RAC Amounts

The rules in this Section 6.1 apply to distribution of a Participant's Account
other than the RAC Subaccount.
Notwithstanding the foregoing, Appendix B governs the distribution of amounts
that were earned and vested (within the meaning of Code section 409A and
regulations thereunder) under the Plan prior to 2005 (and earnings thereon) and
are exempt from the requirements of Code section 409A. Thus, this Section 6.1
does not apply to these pre-2005 deferrals, but does apply to all other amounts
deferred under the Plan.
(a)    Separate Distribution Election. A Participant must make a separate
distribution election for each year's contributions. A Participant generally
makes a distribution election at the same time the Participant makes the
deferral election, i.e., during the Open Enrollment Period.
(b)    Distribution Upon Separation. A Participant may elect on a deferral form
to have the vested portion of his Account related to amounts deferred under the
deferral form and Company contributions for the same year (and earnings thereon)
distributed in a lump sum or in quarterly or annual installments over a period
of 1 to 15 years. Lump sum payments under the Plan will be made in the month
following the Participant's Separation from Service. Installment payments shall
commence in the March, June, September or December next following the month of
Separation from Service. If a Participant does not make a distribution election
and his vested Account balance exceeds $50,000 and the Participant is age 55 or
older at the time the Participant Separates from Service, the Participant will
receive quarterly installments over a 10-year period. Otherwise, a Participant
not making an election will receive a lump sum payment. Notwithstanding the
foregoing, if the Participant's vested Account balance is $50,000 or less or the
Participant is under age 55 at the time the Participant Separates from Service,
the full vested Account balance shall be distributed in a lump sum payment in
the month following the Participant's Separation from Service.
Notwithstanding the timing rules in the foregoing paragraph, distributions may
not be made to a Key Employee upon a Separation from Service before the date
which is six months after the date of the Key Employee's Separation from Service
(or, if earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid six
months after the date payments would have commenced absent the six month delay.
(c)    Changes in Form of Distribution. A Participant may make up to two
subsequent elections to change the form of a distribution for any year's
deferrals and Company

11



--------------------------------------------------------------------------------




contributions. Such an election, however, shall be effective only if the
following conditions are satisfied:
(1)    The election may not take effect until at least twelve (12) months after
the date on which the election is made; and
(2)    The distribution will be made exactly five (5) years from the date the
distribution would have otherwise been made.
6.2
Distribution Rules for RAC Subaccount

The full vested balance in a RAC Subaccount shall be distributed in a lump sum
upon a RAC Participant's Separation from Service. Notwithstanding the foregoing,
distribution will not be made to a Key Employee upon a Separation from Service
until the date which is six months after the date of the Key Employee's
Separation from Service (or, if earlier, the date of death of the Key Employee).
6.3
Effect of Taxation

If a Participant's benefits under the Plan are includible in income pursuant to
Code section 409A, the Company shall have the discretion to accelerate the
distribution of all or a portion of such includible benefits to the Participant,
provided that the Participant shall not be given a direct or indirect election
as to whether such discretion is exercised.
6.4
Permitted Delays

Notwithstanding the foregoing, any payment to a Participant under the Plan shall
be delayed upon the Committee's reasonable anticipation of one or more of the
following events:
(a)    The Company's deduction with respect to such payment would be eliminated
by application of Code section 162(m); or
(b)    The making of the payment would violate Federal securities laws or other
applicable law;
(c)    provided, that any payment delayed pursuant to this Section 6.4 shall be
paid in accordance with Code section 409A.
6.5
Payments Not Received At Death

In the event of the death of a Participant before receiving a payment, payment
will be made to his or her estate if death occurs on or after the date of a
check that has been issued by the Plan. Otherwise, payment of the amount will be
made to the Participant's Beneficiary.
6.6
Inability to Locate Participant

In the event that the Administrative Committee is unable to locate a Participant
or Beneficiary within two years following the required payment date, the amount
allocated to the

12



--------------------------------------------------------------------------------




Participant's Account shall be forfeited. If, after such forfeiture and prior to
termination of the Plan, the Participant or Beneficiary later claims such
benefit, such benefit shall be reinstated without interest or earnings for the
forfeiture period.
6.7
Committee Rules

All distributions are subject to the rules and procedures of the Administrative
Committee. The Administrative Committee may also require the use of particular
forms. The Administrative Committee may change its rules, procedures and forms
from time to time and without prior notice to Participants.




ARTICLE VII

ADMINISTRATION
7.1
Committees

(a)    Effective April 27, 2006, the Administrative Committee shall be comprised
of the individuals (in their corporate capacity) who are members of the
Administrative Committee for Northrop Grumman Deferred Compensation Plan. If no
such Administrative Committee exists, the members of the Administrative
Committee for the Plan shall be individuals holding the following positions
within the Company (as such titles may be modified from time to time), or their
successors in office: the Corporate Vice President and Chief Human Resources and
Administration Officer; the Corporate Vice President, Controller and Chief
Accounting Officer; the Vice President, Taxation; the Vice President,
Compensation, Benefits and HRIS; and the Corporate Director, Benefits
Administration and Services. A member of the Administrative Committee may resign
by delivering a written notice of resignation to the Corporate Vice President
and Chief Human Resources and Administration Officer.
(b)    Prior to April 27, 2006, the Administrative Committee shall be comprised
of the individuals appointed by the Compensation Committee of the Board (the
"Compensation Committee").
(c)    An Investment Committee (referred to together with the Administrative
Committee as, the "Committees"), comprised of one or more persons, shall be
appointed by and serve at the pleasure of the Board (or its delegate). The
number of members comprising the Investment Committee shall be determined by the
Board, which may from time to time vary the number of members. A member of the
Investment Committee may resign by delivering a written notice of resignation to
the Board. The Board may remove any member by delivering a certified copy of its
resolution of removal to such member. Vacancies in the membership of the
Investment Committee shall be filled promptly by the Board.
7.2
Committee Action

Each Committee shall act at meetings by affirmative vote of a majority of the
members of that Committee. Any determination of action of a Committee may be
made or taken by a

13



--------------------------------------------------------------------------------




majority of a quorum present at any meeting thereof, or without a meeting, by
resolution or written memorandum signed by a majority of the members of the
Committee then in office. A member of a Committee shall not vote or act upon any
matter which relates solely to himself or herself as a Participant. The Chairman
or any other member or members of each Committee designated by the Chairman may
execute any certificate or other written direction on behalf of the Committee of
which he or she is a member.
The Compensation Committee shall appoint a Chairman from among the members of
the Administrative Committee and a Secretary who may or may not be a member of
the Administrative Committee. The Administrative Committee shall conduct its
business according to the provisions of this Article and the rules contained in
the current edition of Robert's Rules of Order or such other rules of order the
Administrative Committee may deem appropriate. The Administrative Committee
shall hold meetings from time to time in any convenient location.
7.3
Powers and Duties of the Administrative Committee

The Administrative Committee shall enforce the Plan in accordance with its
terms, shall be charged with the general administration of the Plan, and shall
have all powers necessary to accomplish its purposes, including, but not by way
of limitation, the following:
(a)    To construe and interpret the terms and provisions of this Plan and make
all factual determinations;
(b)    To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
(c)    To maintain all records that may be necessary for the administration of
the Plan;
(d)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
(e)    To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;
(f)    To appoint a Plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Administrative Committee may from time to time prescribe (including the
power to subdelegate);
(g)    To exercise powers granted the Administrative Committee under other
Sections of the Plan; and
(h)    To take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue insurance policies
purchased in connection with the Plan.
7.4
Powers and Duties of the Investment Committee


14



--------------------------------------------------------------------------------




The Investment Committee shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:
(a)    To select types of investment and the actual investments against which
earnings and losses will be measured;
(b)    To oversee any rabbi trust; and
(c)    To appoint agents, and to delegate to them such powers and duties in
connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).
7.5
Construction and Interpretation

The Administrative Committee shall have full discretion to construe and
interpret the terms and provisions of this Plan, to make factual determinations
and to remedy possible inconsistencies and omissions. The Administrative
Committee's interpretations, constructions and remedies shall be final and
binding on all parties, including but not limited to the Affiliated Companies
and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.
7.6
Information

To enable the Committees to perform their functions, the Affiliated Companies
adopting the Plan shall supply full and timely information to the Committees on
all matters relating to the compensation of all Participants, their death or
other events that cause termination of their participation in this Plan, and
such other pertinent facts as the Committees may require.
7.7
Committee Compensation, Expenses and Indemnity

(a)    The members of the Committees shall serve without compensation for their
services hereunder.
(b)    The Committees are authorized to employ such accounting, consultants or
legal counsel as they may deem advisable to assist in the performance of their
duties hereunder.
(c)    To the extent permitted by ERISA and applicable state law, the Company
shall indemnify and hold harmless the Committees and each member thereof, the
Board and any delegate of the Committees who is an employee of the Affiliated
Companies against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under ERISA and state law.
7.8    Disputes

15



--------------------------------------------------------------------------------




The Company's standardized "Northrop Grumman Nonqualified Retirement Plans
Claims and Appeals Procedures" shall apply in handling claims and appeals under
this Plan.



ARTICLE VIII
MISCELLANEOUS
8.1
Unsecured General Creditor

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Affiliated Companies. No assets of the Affiliated Companies shall
be held in any way as collateral security for the fulfilling of the obligations
of the Affiliated Companies under this Plan. Any and all of the Affiliated
Companies' assets shall be, and remain, the general unpledged, unrestricted
assets of the Affiliated Companies. The obligation under the Plan of the
Affiliated Companies adopting the Plan shall be merely that of an unfunded and
unsecured promise of those Affiliated Companies to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Affiliated Companies
that this Plan be unfunded for purposes of the Code and for purposes of Title I
of ERISA.
8.2
Restriction Against Assignment

(a)    The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant's Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant's Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
commute, assign, pledge, encumber or charge any distribution or payment from the
Plan, voluntarily or involuntarily, the Administrative Committee, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Administrative Committee shall direct.
(b)    The actions considered exceptions to the vesting rule under Section 5.2
will not be treated as violations of this Section.
(c)    Notwithstanding the foregoing, all or a portion of a Participant's vested
Account balance may be paid to another person as specified in a domestic
relations order that the Administrative Committee determines is qualified (a
"Qualified Domestic Relations Order"). For this purpose, a Qualified Domestic
Relations Order means a judgment, decree, or order (including the approval of a
settlement agreement) which is:
(1)    issued pursuant to a State's domestic relations law;

16



--------------------------------------------------------------------------------




(2)    relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;
(3)    creates or recognizes the right of a spouse, former spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan; and
(4)    meets such other requirements established by the Administrative
Committee.
The Administrative Committee shall determine whether any document received by it
is a Qualified Domestic Relations Order. In making this determination, the
Administrative Committee may consider the rules applicable to "domestic
relations orders" under Code section 414(p) and ERISA section 206(d), and such
other rules and procedures as it deems relevant.


8.3
Restriction Against Double Payment

If a court orders an assignment of benefits despite Section 8.2, the affected
Participant's benefits will be reduced accordingly. The Administrative Committee
may use any reasonable actuarial assumptions to accomplish the offset under this
Section.
8.4
Withholding

There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes, which are
required to be withheld by the Affiliated Companies in respect to such payment
or this Plan. The Affiliated Companies shall have the right to reduce any
payment (or compensation) by the amount of cash sufficient to provide the amount
of said taxes.
8.5
Amendment, Modification, Suspension or Termination

The Company may, in its sole discretion, terminate, suspend or amend this Plan
at any time or from time to time, in whole or in part for any reason.
Notwithstanding the foregoing, no amendment or termination of the Plan shall
reduce the amount of a Participant's Account balance as of the date of such
amendment or termination. Upon termination of the Plan, distribution of balances
in Accounts shall be made to Participants and Beneficiaries in the manner and at
the time described in Article VI, unless the Company determines in its sole
discretion that all such amounts shall be distributed upon termination in
accordance with the requirements under Code section 409A.
Notwithstanding the foregoing, no amendment of the Plan shall apply to amounts
that were earned and vested (within the meaning of Code section 409A and
regulations thereunder) under the Plan prior to 2005, unless the amendment
specifically provides that it applies to such amounts. The purpose of this
restriction is to prevent a Plan amendment from resulting in an inadvertent"
material modification" to amounts that are "grandfathered" and exempt from the
requirements of Code section 409A.

17



--------------------------------------------------------------------------------




8.6
Governing Law

To the extent not preempted by ERISA, this Plan shall be construed, governed and
administered in accordance with the laws of Delaware.
8.7
Receipt and Release

Any payment to a payee in accordance with the provisions of the Plan shall, to
the extent thereof, be in full satisfaction of all claims against the Plan, the
Committees and the Affiliated Companies. The Administrative Committee may
require such payee, as a condition precedent to such payment, to execute a
receipt and release to such effect.
8.8
Payments on Behalf of Persons Under Incapacity

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrative Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Administrative Committee may direct that such payment be made to any person
found by the Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Administrative Committee and the Company.
8.9
Limitation of Rights and Employment Relationship

Neither the establishment of the Plan, any trust nor any modification thereof,
nor the creating of any fund or account, nor the payment of any benefits shall
be construed as giving to any Participant, or Beneficiary or other person any
legal or equitable right against the Affiliated Companies or any trustee except
as provided in the Plan and any trust agreement; and in no event shall the terms
of employment of any Employee or Participant be modified or in any way be
affected by the provisions of the Plan and any trust agreement.
8.10
Headings

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
8.11
Liabilities Transferred to HII

Northrop Grumman Corporation distributed its interest in Huntington Ingalls
Industries, Inc. ("HII) to its shareholders on March 31, 2011 (the "HII
Distribution Date"). Pursuant to an agreement between Northrop Grumman
Corporation and HII, on the HII Distribution Date certain employees and former
employees of HII ceased to participate in the Plan and the liabilities for these
participants' benefits under the Plan were transferred to HII. On and after the
HII Distribution Date, the Company and the Plan, and any successors thereto,
shall have no further obligation or liability to any such participant with
respect to any benefit, amount, or right due under the Plan.


* * *

18



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 18th day of December, 2012.


NORTHROP GRUMMAN CORPORATION


By: /s/ Christopher McGee___________________
Christopher McGee
Vice President, Compensation & Benefits





19



--------------------------------------------------------------------------------




APPENDIX A – 2005 TRANSITION RELIEF
The following provisions apply only during 2005, pursuant to transition relief
granted in IRS Notice 2005-1:
A.1    Cash-Out
Participants Separating from Service during 2005 for any reason before age 55
will receive an immediate lump sum distribution of their Account balances. Other
Participants Separating from Service in 2005 will receive payments in accordance
with their prior elections.
A.2    Elections
During the Plan's open enrollment period in June 2005 Participants may fully or
partially cancel 2005 deferral elections and receive in 2005 a refund of amounts
previously deferred in 2005.
In addition, individuals working in Company facilities impacted by Hurricane
Katrina may stop or reduce 2005 elective contributions to the Plan at any time
during 2005. All payments under this Section A.2 will be made before the end of
calendar year 2005.
A.3    Key Employees
Key Employees Separating from Service on or after July 1, 2005, with
distributions subject to Code section 409A and scheduled for payment in 2006
within six months of Separation from Service, may choose I or II below, subject
to III:
I.
Delay the distributions described above for six months from the date of
Separation from Service. The delayed payments will be paid as a single sum with
interest at the end of the six month period, with the remaining payments
resuming as scheduled.

II.
Accelerate the distributions described above into a payment in 2005 without
interest adjustments.

III.
Key Employees must elect I or II during 2005.






A1



--------------------------------------------------------------------------------




APPENDIX B – DISTRIBUTION RULES FOR PRE-2005 AMOUNTS


Distribution of amounts earned and vested (within the meaning of Code section
409A and regulations thereunder) under the Plan or a Merged Plan prior to 2005
(and earnings thereon) are exempt from the requirements of Code section 409A and
shall be made in accordance with the Plan or the applicable Merged Plan terms as
in effect on December 31, 2004 and as summarized in the following provisions,
except as otherwise provided in Appendix C.
B.1    Distribution of Contributions
(a)    Distributions Upon Early Termination.
(1)    Voluntary Termination. If a Participant voluntarily terminates employment
with the Affiliated Companies before age 55 or Disability, distribution of his
or her Account will be made in a lump sum on the Participant's Payment Date.
(2)    Involuntary Termination. If a Participant involuntarily terminates
employment with the Affiliated Companies before age 55, distribution of his or
her Account will generally be made in quarterly or annual installments over a
fixed number of whole years not to exceed 15 years, commencing on the
Participant's Payment Date, in accordance with the Participant's original
election on his or her deferral election form. Payment will be made in a lump
sum if the Participant had originally elected a lump sum, if the Account balance
is $50,000 or less, or if the Administrative Committee so specifies.
(b)    Distribution After Retirement, Disability or Death. In the case of a
Participant who separates from service with the Affiliated Companies on account
of Retirement, Disability or death and has an Account balance of more than
$50,000, the Account shall be paid to the Participant (and after his or her
death to his or her Beneficiary) in substantially equal quarterly installments
over 10 years commencing on the Participant's Payment Date unless an optional
form of benefit has been specified pursuant to Section B.1(b)(1).
(1)    An optional form of benefit may be elected by the Participant, on the
form provided by Administrative Committee, during his or her initial election
period from among those listed below:
(i)    A lump sum distribution on the Participant's Payment Date.
(ii)    Quarterly installments over a period of at least 1 and no more than 15
years beginning on the Participant's Payment Date.
(iii)    Annual installments over a period of at least 2 and no more than 15
years beginning on the Participant's Payment Date.
(2)    A Participant from time to time may modify the form of benefit that he or
she has previously elected. Upon his or her separation from service, the most
recently

B1





--------------------------------------------------------------------------------




elected form of distribution submitted at least 12 months prior to separation
will govern. If no such election exists, distributions will be paid under the
10-year installment method.
(3)    In the case of a Participant who terminates employment with the
Affiliated Companies on account of Retirement, Disability or death with an
Account balance of $50,000 or less, the Account shall be paid to the Participant
in a lump sum distribution on the Participant's Payment Date.
(4)    In general, upon the Participant's death, payment of any remaining
Account balance will be made to the Beneficiary in a lump sum on the Payment
Date. But the Beneficiary will receive any remaining installments (starting on
the Payment Date) if the Participant was receiving installments, or if the
Participant died on or after age 55 with an Account balance over $50,000 and
with an effective installment payout election in place. In such cases, the
Beneficiary may still elect a lump sum payment of the remaining Account balance,
but only with the Administrative Committee's consent.
(5)    In the event that this Plan is terminated, the amounts allocated to a
Participant's Account shall be distributed to the Participant or, in the event
of his or her death, to his or her Beneficiary in a lump sum.



B2





--------------------------------------------------------------------------------






APPENDIX C – MERGED PLANS


C.1    Plan Mergers
(a)    Merged Plans. As of their respective effective dates, the plans listed in
(c) (the "Merged Plans") are merged into this Plan. All amounts from those plans
that were merged into this Plan are held in their corresponding Accounts.
(b)    Accounts. Effective as of the dates below, Accounts are established for
individuals who, before the merger, had account balances under the merged plans.
These individuals will not accrue benefits under this Plan unless they become
Participants by virtue of being hired into a covered position with an Affiliated
Company, but they will be considered Participants for purposes of the merged
accounts. The balance credited to the Participant's merged plan account will,
effective as of the date provided in the table below, be invested in accordance
with the terms of this Plan. Except as provided in section C.2 below, amounts
merged into this Plan from the merged plans are governed by the terms of this
Plan.
(c)    Table.


Name of Merged Plans
Merger Effective Dates
Merged Account Names


Northrop Grumman Benefits Equalization Plan


December 10, 2004
NG BEP Account
Northrop Grumman Space & Mission Systems Corp. Deferred Compensation Plan
December 10, 2004
S & MS Deferred Compensation Account
BDM International, Inc. 1997
Executive Deferred Compensation Plan ("BDM Plan")
April 29, 2005
BDM Account
PRC Inc. Executive Deferred Compensation Plan ("PRC Plan")
November 9, 2012
PRC EDCP Account (or Sub-Account, as applicable)



C.2    Merged Plans – General Rule
(a)    NG BEP Account and S & MS Deferred Compensation Account. Distributions
from Participants' NG BEP and S & MS Deferred Compensation Accounts are made
under the provisions of Appendix B, except as provided in this Section.

C1





--------------------------------------------------------------------------------




(1)    Amounts in the Participant's NG BEP Account and the S & MS Deferred
Compensation Account shall be paid out in accordance with elections made under
the Merged Plans.
(2)    The Participant's "Payment Date" for amounts in the NG BEP Account and
the S & MS Deferred Compensation Account shall be deemed to be the end of
January following the Participant's termination of employment.
(3)    The reference to $50,000 in the provisions of Appendix B shall be deemed
to be $5,000 with respect to amounts in the NG BEP Account and the S & MS
Deferred Compensation Account.
(4)    The Administrative Committee shall assume the rights and responsibilities
of the Directors/Committee with respect to determining whether a Participant's
NG BEP Account may be paid out in a form other than the automatic form of
payment.
(5)    The Administrative Committee shall assume the rights and responsibilities
of the Committee or Special Committee with respect to determining whether a
Participant's S & MS Deferred Compensation Account may be paid out in a form
other than the automatic form of payment.
(6)    For purposes of determining the time of payment of a Participant's NG BEP
Account, a Participant's employment will not be deemed to have terminated
following the Participant's layoff until the earlier of the end of the
twelve-month period following layoff (without a return to employment with the
Affiliated Companies) or the date on which the Participant retires under any
pension plan maintained by the Affiliated Companies.
(7)    A Participant's S & MS Deferred Compensation Account shall be paid to the
Participant no later than the January 5 next preceding the Participant's 80th
birthday.
(8)    In no event will payments of amounts in the Participant's NG BEP Account
and the S & MS Deferred Compensation Account be accelerated or deferred beyond
the payment schedule provided under the Merged Plans. However, any election to
change the time or form of payment for such an amount may be made based on the
terms of the relevant Merged Plan as in effect on October 3, 2004.
(b)    BDM Account. Distributions of a Participant's vested BDM Account balance
shall be made in accordance with this Section C.2(b), and Article VI shall not
apply to such distributions. A Participant shall be vested in his BDM Account
balance in accordance with the vesting provisions of the BDM Plan.
(1)    Timing of Payment: A Participant's vested BDM Account balance shall be
distributed in accordance with elections made under the BDM Plan. For those
Participants who have not commenced distributions as of April 29, 2005, payments
from the BDM Account will commence at the time designated on his or her BDM
enrollment and election form, unless extended prior to such date. However, if
such a Participant did not elect a fixed date

C2





--------------------------------------------------------------------------------




(or elect the earlier of a fixed date or termination of employment), his or her
vested BDM Account balance will be paid as soon as administratively practicable
following termination of employment in the form designated under Section
C.2(b)(2) below.
(2)    Form of Payment: A Participant's vested BDM Account balance shall be paid
in cash. The vested BDM Account balance will be paid in (i) a lump sum, (ii)
five (5) or ten (10) substantially equal annual installments (adjusted for gains
and losses), or (iii) a combination thereof, as selected by the Participant (or
Beneficiary) prior to the date on which amounts are first payable to the
Participant (or Beneficiary) under Section C.2(b)(1) above. If the Participant
fails to designate properly the manner of payment, such payment will be made in
a lump sum.
(3)    Death Benefits: If a Participant dies before commencement of payment of
his BDM Account balance, the entire Account balance will be paid at the times
provided in Section C.2(b)(2) above to his or her Beneficiary. If a Participant
dies after commencement but before he or she has received all payments from his
vested BDM Account balance, the remaining installments shall be paid annually to
the Beneficiary. For purposes of this Section C.2(b), a Participant's
Beneficiary, unless subsequently changed, will be the designated
beneficiary(ies) under the BDM Plan or if none, the Participant's spouse, if
then living, but otherwise the Participant's then living descendants, if any,
per stirpes, but, if none, the Participant's estate.
(4)    Lost Participant: In the event that the Administrative Committee is
unable to locate a Participant or Beneficiary within three years following the
payment date under Section C.2(b)(1) above, the amount allocated to the
Participant's BDM Account shall be forfeited. If, after such forfeiture and
prior to termination of the Plan, the Participant or Beneficiary later claims
such benefit, such benefit shall be reinstated without interest or earnings for
the forfeiture period. In lieu of such a forfeiture, the Administrative
Committee has the discretion to direct distribution of the vested BDM Account
balance to any one or more or all of the Participant's next of kin, and in the
proportions as the Administrative Committee determines.
(5)    Committee Rules: All distributions are subject to the rules and
procedures of the Administrative Committee. The Administrative Committee may
also require the use of particular forms. The Administrative Committee may
change its rules, procedures and forms from time to time and without prior
notice to Participants.
(6)    Payment Schedule: In no event will payments of amounts in the
Participant's BDM Account be accelerated or deferred beyond the payment schedule
provided under the BDM Plan.
(7)    Application to Trustee: BDM International, Inc. set aside amounts in a
grantor trust to assist it in meeting its obligations under the BDM Plan.
Notwithstanding Section C.2(b)(5) above and the claims procedures provided in
Section 7.8, a Participant may make application for payment of benefits under
this Section C.2(b) directly to the trustee of such trust.

C3





--------------------------------------------------------------------------------




(c)    PRC EDCP Account. Notwithstanding anything to the contrary, the following
provisions in this Section C.2(c) summarize the distribution rules in effect
under the PRC Plan with respect to the PRC EDCP Account balances, and those PRC
Plan distribution terms shall continue to govern the distributions of the PRC
EDCP Account balances. Article VI and Appendix B shall not apply to the PRC EDCP
Account balances. Nothing in this Section C.2(c) shall change or alter the
distribution terms of the PRC Plan in effect as of any date. All capitalized
terms in this Section C.2(c) not otherwise defined in the Plan shall be defined
in accordance with the terms of the PRC Plan as in effect immediately prior to
the PRC Plan's merger with the Plan on November 9, 2012.
(1)    Vesting. All Participants are vested in their PRC EDCP Account balances
in accordance with the vesting provisions of the PRC Plan.
(2)    Fixed Payment Dates; Termination of Employment. A Participant's vested
PRC EDCP Account balance shall be distributed in accordance with his elections
made under the PRC Plan. However, if such a Participant did not elect a fixed
date or termination of employment with all Employers (or elect the earlier of a
fixed date or termination of employment) for any particular portion of his or
her vested PRC EDCP Account, such portion of his or her PRC EDCP Account balance
will be valued and payable at or commence at such Participant's termination of
employment according to the provisions of Sections C.2(c)(4) and (5).
(3)    Hardship Distributions. In the event of financial hardship of the
Participant, as hereinafter defined, the Participant may apply to the
Administrative Committee for the distribution of all or any part or his or her
vested PRC EDCP Account. The Administrative Committee shall consider the
circumstances of each such case, and the best interests of the Participant and
his or her family, and shall have the right, in its sole and absolute
discretion, if applicable, to allow such distribution, or, if applicable, to
direct a distribution of part of the amount requested, or to refuse to allow any
distribution. Upon a finding of financial hardship, the Administrative Committee
shall make or cause the appropriate distribution to be made to the Participant
from amounts held by the Company or the Trustee in respect of the Participant's
vested PRC EDCP Account. In no event shall the aggregate amount of the
distribution exceed either the full value of the Participant's vested PRC EDCP
Account or the amount determined by the Administrative Committee, in its sole
and absolute discretion, to be necessary to alleviate the Participant's
financial hardship (which financial hardship may be considered to include any
taxes due because of the distribution occurring because of this Section), and
which is not reasonably available from other resources of the Participant. For
purposes of this Section, the value of the Participant's vested PRC EDCP Account
shall be determined as of the date of the distribution. "Financial hardship"
means (i) a severe financial hardship to the Participant resulting from a sudden
and unexpected illness or accident of the Participant or of a dependent (as
defined in Code section 152(a)) of the Participant, (ii) loss of the
Participant's property due to casualty, or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, each as determined to exist by the Administrative Committee. A
distribution may be made under this Section only with the consent of the
Administrative Committee.

C4





--------------------------------------------------------------------------------




(4)    Amount and Time of Payment. Subject to Section C.2(c)(3), a Participant
(or his or her Beneficiary) shall become entitled to receive a vested PRC EDCP
Sub-Account balance commencing on the Payment Date for such sub-account. For
this purpose, the "Payment Date" will be the relevant date or event triggering
payment as provided under Section C.2(c)(2). Notwithstanding the foregoing, a
Participant may elect to postpone a Payment Date to a later date, provided the
election is made at least 12 months prior to the scheduled Payment Date. For
example, a Participant could elect (i) to postpone a fixed payment date to a
later fixed payment date, or (ii) elect to postpone the payment date for an
amount payable upon termination of employment to a date that necessarily occurs
after termination of employment (e.g., two years after termination of
employment). There is no limit on the number of such elections a Participant may
make. Any payment due hereunder from the Trust which is not paid by the Trust
for any reason will be paid by the Employer from its general assets.
(5)    Method of Payment.
(i)    Form of Payment. Unless otherwise elected by the Participant and
permitted by the Trustee in its sole and absolute discretion, a Participant's
vested PRC EDCP Account balance shall be paid in cash. In the case of
distributions to a Participant or his or her Beneficiary by virtue of an
entitlement pursuant to Section C.2(c)(2), an aggregate amount equal to the
Participant's vested PRC EDCP Sub-Account will be paid by the Trust or the
Employer, as provided by Section C.2(c)(4), in a lump sum or in five (5) or ten
(10) substantially equal annual installments (adjusted for gains and losses, and
reduced by any required withholding or other deductions from such payments), as
selected by the Participant on his or her Participant Enrollment and Election
Form for such sub-account. If the Participant fails to designate properly the
manner of payment, such payment will be made in a lump sum.


If a Participant receiving installment distributions pursuant to Section
C.2(c)(7) is re-employed by the Employer, the remaining distributions due to the
Participant shall be suspended until such time as the Participant (or his or her
Beneficiary) once again becomes eligible for benefit payments, at which time
such distribution shall commence, subject to the limitations and conditions
contained in the PRC Plan.
(ii)    Subsequent Deferral Elections. Such form of payment may be changed by
the Participant provided (A) the election is made at least 12 months prior to
the payment date for the PRC EDCP Sub-Account provided under Section C.2(c)(4)
and (B) the form of payment is not accelerated (i.e., an election of
installments may not be changed to a lump sum and an election of 10 annual
installments may not be changed to 5 annual installments). There is no limit on
the number of such elections a Participant may make.
(6)    Death Benefits. If a Participant dies before terminating his or her
employment with the Employer and before the commencement of payments to the
Participant hereunder, the entire value of the Participant's PRC EDCP Account
(which may include credits for insurance contract death benefits deemed to be
received by the PRC EDCP Account) shall be paid, as provided in Section
C.2(c)(5), to the Beneficiary designated under the Plan, unless the Employer
elects a more rapid form or schedule of distribution.

C5





--------------------------------------------------------------------------------






Upon the death of a Participant after payments hereunder have begun but before
he or she has received all payments to which he or she is entitled under the
Plan, the remaining benefit payments shall be paid to the Beneficiary designated
under the Plan, in the manner in which such benefits were payable to the
Participant, unless the Employer elects a more rapid form or schedule of
distribution.
(7)    Application to Trustee. Notwithstanding Section 6.7 above and the claims
procedures provided in Section 7.8, on the date or dates on which a Participant
or Beneficiary is entitled to payment under Section C.2(c)(2), the Participant
or Beneficiary need not make application for payment to the Administrative
Committee, but instead may make application for payment directly to the Trustee
who shall, subject to any restrictions or limitations contained in the Trust,
pay the Participant or Beneficiary the appropriate amount directly from the
Trust without the consent of PRC or the Employer. The Trustee shall report the
amount of each such payment, and any withholding thereon, to the Company.

C6





--------------------------------------------------------------------------------




APPENDIX D – COMMITTEES AND APPOINTMENTS


Notwithstanding anything to the contrary in this Plan, effective October 25,
2011, the Chief Executive Officer of Northrop Grumman Corporation shall appoint,
and shall have the power to remove, the members of (1) an Administrative
Committee that shall have responsibility for administering the Plan (including
as such responsibilities are described in Article VII of the Plan) and (2) an
Investment Committee that shall have responsibility for overseeing any rabbi
trusts or other informal funding for the Plan.

D1



